                                          Case 4:20-cv-04600-JSW Document 58 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        SIA FRASER, et al.,
                                   7                                                       Case No. 4:20-cv-04600-JSW
                                                     Plaintiffs,
                                   8
                                               v.                                          CLERK'S NOTICE CONTINUING
                                   9                                                       HEARING ON MOTION TO DISMISS
                                        TEAM HEALTH HOLDINGS, INC., et al.,
                                  10                                                       Re: Dkt. No. 51
                                                     Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                YOU ARE HEREBY NOTIFIED that on April 23, 2021 at 9:00 a.m., the

                                  14         HONORABLE JEFFREY S. WHITE will conduct the Motion to Dismiss previously

                                  15         noticed for March 26, 2021, in this matter.

                                  16   Dated: March 2, 2021
                                                                                      Susan Y. Soong
                                  17                                                  Clerk, United States District Court
                                  18
                                  19
                                                                                      By: ________________________
                                  20                                                  Jennifer Ottolini, Deputy Clerk to the
                                                                                      Honorable JEFFREY S. WHITE
                                  21                                                  jswcrd@cand.uscourts.gov
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
